Title: From Thomas Jefferson to Robert Smith, 9 August 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Aug. 9. 07.
                        
                        Soon after my arrival here I recieved a letter from Govr. Cabell requesting me to give such instructions for
                            regulating the intercourse with the British squadron as might enable the officers to act correctly. I accordingly
                            undertook to digest the rules of practice as to flags as well as I could, & so as to meet all cases, in a letter to the
                            governor, a copy of which I now inclose you. soon after sending it I learnt from mr Madison that the arrangement at
                            Washington, had not been known or understood to exclude the officer commanding on shore from the right of communicating by
                            flag, and that some particular orders from the war office respecting mr Erskine’s letters might produce a collision. I
                            have therefore written to Govr. Cabell, making the correction stated at the foot of the inclosed letter, which is the
                            safer, as mr Newton (of Congress) is the Major Commandant ashore. you will see by the letter that I meant to send a copy
                            of it to Capt. Decatur but have thought it more proper to send it to you, with a request to forward it, or a copy to him.
                            mr Newton recieving also a copy, they will be enabled to act by one uniform rule. I salute you with affection and
                            respect;
                        
                            Th: Jefferson
                            
                        
                    